PER CURIAM.
William Albano challenges the trial court’s order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. Alba-no’s motion alleged that he was entitled to be resentenced under Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied Albano’s motion, attaching score-sheets which reflect that the sentence Al-bano received could have been imposed under the 1994 sentencing guidelines without a departure.
Heggs is clear that the only defendants entitled to relief are those whose sentences were adversely affected by the 1995 amendments to the sentencing guidelines. Id. at 627. Because Albano’s sentence could have been imposed under the 1994 guidelines without a departure, he was not adversely affected by the amendments. Therefore, we affirm.
PARKER, A.C.J., and CASANUEVA and SALCINES, JJ., Concur.